DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-5 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a core including a middle leg portion passing through the hollow tube portion and attached to the bobbin; and a shield member including a shielding portion on an outer circumference of the winding portion, an engagement portion that engages and retains the bobbin such that the shield member and the bobbin are relatively slidable a in a mounting direction in which the surface mounting coil device is intended to be mounted on the mounting surface when the engagement portion engages and retains the bobbin and an installation portion connected directly or via the shielding portion to the engagement portion and configured to be installed on the mounting wherein: the engagement portion includes an opening with an opening height in the mounting direction; and the bobbin includes at least one protrusion that is received in the opening and having a protrusion height in the mounting direction that is smaller than the opening height as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a core including a middle leg portion passing through the hollow tube portion and attached to the bobbin; and a shield member including a shielding portion having a top plate portion positioned above the winding portion in a mounting direction in which the bobbin, the wire member, the core and the shield member are intended to be installed on the mounting substrate, an engagement portion that engages and retains the bobbin such that the shield member and the bobbin are relatively slidable in the mounting direction and a pair of installation portions connected directly or via the shielding portion with respect to the engagement portion and installed in the pair of land patterns of the mounting substrate, the top plate portion and the conductor portion sandwich the winding portion from both sides of the mounting, the engagement portion includes an opening with an opening height in the mounting direction; and the bobbin includes at least one protrusion that is received in the opening and having a protrusion height in the mounting direction that is smaller than the opening height.
Claims 2-5 are allowed because each claim is directly or indirectly dependent of independent claims 1 or 5.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837